Citation Nr: 0000325	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-39 478	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to improved death pension benefits during 
1996 based on income .

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1941 to September 
1945, and died on November [redacted], 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant, the veteran's surviving spouse, requested a 
personal hearing before a Member of this Board sitting at the 
VA Central Office in Washington, D.C.  A hearing was 
accordingly scheduled for August 9, 1999, however the 
appellant failed to appear.  Without good cause being shown 
for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

In he statement of the case issued in June 1996 the RO 
included the questions of entitlement to dependent 
educational benefits and service connected burial benefits as 
appellate issues.  However, entitlement to both of these 
benefits is solely dependent upon a finding that the 
veteran's death was service connected.  They are therefore 
subsumed within that issue and are not separate issues which 
merit independent consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues resolved in this appeal has been 
obtained by the RO.

2.  According to his death certificate, the veteran died in 
November 1995 at the age of 76 as a result of coronary 
insufficiency.  Other significant conditions listed were  
chronic obstructive pulmonary disease and hypertension.
 
3.  At the time of his death, the veteran was service-
connected for post-gastrectomy syndrome, evaluated as 40 
percent disabling from November 10, 1972; he was not 
permanently and totally disabled due to service-connected 
disability.

4.  The veteran had pneumonia during his active service which 
resolved without any significant residuals; hypertension was 
first diagnosed many years after the veteran's separation 
from service.  

5.  No medical evidence has been presented to show that 
coronary insufficiency, chronic obstructive pulmonary 
disease, or hypertension were related to the veteran's active 
service, or that his service connected post-gastrectomy 
syndrome caused or contributed to his death in any way.  

7.  No claim for additional VA benefits was pending at the 
time of the veteran's death and no VA benefits to which the 
veteran was entitled remained unpaid at the time of his 
death. 


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991);  38 C.F.R. § 3.307, 3.309, 3.312 (1999).

2.  Accrued benefits are not payable to the appellant.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Cause of Death

Under 38 U.S.C.A. § 5107(a), a claimant has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992).  A well-
grounded, plausible claim is one which is meritorious on its 
own or is capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for disability found to be proximately due to or 
the result of service-connected disease or disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(1999).  Where a veteran served continuously for 90 days or 
more during a period of war and certain chronic diseases, 
such as hypertension, become manifest to a compensable degree 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there was no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death, or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1992).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
considered legally competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

The veteran's service medical records show that he had 
pneumonia in April 1944, which resolved without significant 
residuals.  No hypertension or cardiovascular problems were 
noted during the veteran's active service.
 
The report of the veteran's April 1950 VA examination noted 
that his blood pressure was 110/60, and his cardiovascular 
and respiratory systems were normal.

The report of the veteran's September 1953 VA examination 
noted that X-ray studies of the chest showed some old 
calcific nodules present in the left field and hilus.

The report of the veteran's June 1963 VA hospitalization for 
problems related to his alcoholism, noted that his lungs were 
clear to percussion and auscultation.  His heart was not 
enlarged, and had normal sounds and rhythm.  His blood 
pressure was noted to be 135/85.

The report of the veteran's March 1973 VA examination noted 
that there were no problems with his cardiovascular system, 
and that his blood pressure was 130/80.  X-ray studies of his 
chest showed evidence of residual fibrocalcific disease in 
the lungs, however it was noted that there were no 
significant abnormalities.

A VA hospital summary, dated in April 1979, noted that the 
veteran's blood pressure was 140/90 without postural change.  
The hospital summary also noted that the veteran's chest was 
clear, and his heart rhythm and rate were regular.

The veteran died at his residence on November [redacted], 1995 at the 
age of 76.  No autopsy was performed.  The death certificate 
listed his cause of death as coronary insufficiency.  Other 
significant conditions were listed as chronic obstructive 
pulmonary disease, and hypertension.  At the time of the 
veteran's death, he was service-connected for post-
gastrectomy syndrome, evaluated as 40 percent disabling.        

In February 1996, the appellant, the veteran's widow, filed a 
claim which included claims for service connection for the 
cause of the veteran's death and for accrued benefits.  Those 
claims were denied by the RO, and the appellant filed a 
notice of disagreement and appealed.

The United States Court of Veterans Appeals has held that 
where the determinative issue involves medical causation or a 
medical diagnosis, only competent medical evidence will serve 
to make a claim plausible or possible.  Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Lay evidence from the appellant or her 
representative is not competent to establish a medical 
diagnosis or causation.  

Although the appellant may indeed believe that the veteran's 
death was casually related to his active service, upon 
consideration of all the evidence presented, the Board finds 
that the appellant has not submitted competent medical 
evidence sufficient to justify a belief by a fair and 
impartial individual that the veteran's coronary 
insufficiency, chronic obstructive pulmonary disease, and 
hypertension were incurred in or otherwise related to active 
service.  

In making this determination, the Board particularly notes 
that the veteran's in-service pneumonia resolved without 
significant residuals, the first recorded incident of 
hypertension was in 1979, many years after his separation 
from service, and no cardiac problems were noted on any of 
the veteran's VA examinations.  

Given the evidence that is of record, the Board finds that 
the appellant's claim is not well-grounded and the appeal is 
denied.  See Edenfield v. Brown, 8 Vet.App. 384 (1995).

To submit a well-grounded claim, the appellant would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between the causes of the veteran's 
death and his military service.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

II.  Accrued Benefits

In general, the payment of accrued benefits is governed by 
38 U.S.C.A. § 5121 (West 1991), which provides that benefits 
which are "due and unpaid" to the veteran at the time of 
his death may be disbursed to eligible persons.  "Under 
§ 5121, therefore, a claimant is only entitled to what was 
properly due to the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F.3d 1236, 1241-
42 (Fed.Cir. 1996); see also 38 C.F.R. § 3.1000.

The claims file shows that there was no claim pending from 
the veteran at the time of his death, and that it appears the 
veteran properly received all VA benefits to which he was 
entitled.  The appellant has not made any specific 
allegations as to any accrued monies which she believes were 
due and unpaid at the time of the veteran's death.  
Therefore, based on the evidence contained in the claims 
file, the Board concludes that there are no accrued benefits 
to be disbursed to the appellant. 

The appellant's claim lacks legal entitlement under the 
applicable laws and regulations.  The Court has held that in 
a case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Because evidence of a well-grounded claim has not been 
submitted, the appellant's claim for service connection for 
the cause of the veteran's death is denied.

Entitlement to accrued benefits is denied.


REMAND

Upon review of the claims file, the Board notes that in her 
VA Form 21-534 filed in February 1996, the appellant listed 
her gross monthly Social Security benefits as $835, with a 
Medicare deduction of $42.50 per month.  She reported medical 
expenses of $150 per month, and stated that the burial 
expenses of the veteran were still unpaid.  The appellant 
filed another VA Form 21-534 in May 1996 in which she claimed 
her monthly Social Security benefits were only $600.  She 
reported that she had medical expenses of $200 per month, but 
did not itemize them.  She also reported burial and final 
hospital expenses for the veteran of $3,900, but did not 
state what, if any, portion of these expenses she had 
actually paid after she filed her claim in February 1996.  
The RO denied death pension eligibility for the appellant as 
of the date of claim in February 1996.  Death pension 
eligibility for subsequent years has not been claimed by the 
appellant nor adjudicated by the RO  

The RO has not verified with the Social Security 
Administration the correct amount of monthly benefits the 
appellant received in 1996 or her Medicare deduction.  The 
income limit for death pension in February 1996 was 
apparently $5,527.  If the appellant was actually receiving 
only $600 per month at that time and can document 
unreimbursed medical, and other countable expenses actually 
paid during 1996 which would be sufficient to lower her 
countable income below $5,527, some pension eligibility may 
exist.  38 C.F.R. § 3.272(h).  

Thus, prior to rendering a decision on this appeal, the Board 
believes it would be helpful to obtain accurate figures 
concerning the appellant's income and countable exclusions 
from income during 1996.

Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the appellant in developing 
the facts pertinent to her claim for death pension in 1996 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should verify the appellant's 
gross monthly Social Security 
Administration benefits, and Medicare 
deduction for 1996 directly from the 
Social Security Administration.

2.  The appellant should be requested to 
furnish documentation of her actual 
medical expenses and last illness and 
burial expenses of the veteran which she 
actually paid during the annualized year 
following the submission of her claim for 
death pension benefits in February 1996.  

3.  Upon completion of the development 
requested in 
paragraphs 1 and 2 above, to the extent 
possible, 
the RO should again review the record and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


